Appeal from a judgment of the Supreme Court at Special Term, entered June 26, 1978 in Clinton County, which dismissed relator’s petition for a writ of habeas corpus. Incarcerated by reason of a judgment convicting him of arson, relator instituted this collateral habeas corpus proceeding to challenge the voluntariness of his confession and guilty plea, the duration of his sentence, and the adequacy of counsel assigned to represent him. Special Term properly dismissed the petition since each of those issues could be reviewed directly by way of appeal and no reason of practicality or necessity warranted a separate examination of them in this proceeding (see People ex rel. Keitt v McMann, 18 NY2d 257, 262; People ex rel. White v La Vallee, 47 AD2d 982, mot for lv to app den 36 NY2d 647). In fact, such an appeal was pending when its decision was rendered and, shortly thereafter, this court explicitly rejected two of relator’s contentions (People v Palmer, 63 AD2d 1090). There is no assertion that his sentence exceeds the statutory authorization and CPL article 440 is available to consider the legal representation he received (see People v Martin, 52 AD2d 988). Accordingly, the judgment appealed from should be affirmed. Judgment affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.